DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action has been issued in response to supplement amendment filed on 04/22/2022.           

Claims 1, 3, 6, 8, 10, 13 and 15 have been amended. Claims 2 and 9 have been cancelled.

Claims 1-3, 6-11, 13 and 15-16 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 4/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/128,275 (patent no. 10,853,043) has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S INTERVIEW
Examiner contacted the Applicant on April 19, 2022 to suggest amendment to claims 1, 3, 6, 8, 10, 13,15 and cancel claims 2 and 9 to distinguish the claims from the prior art and make case condition for allowance. Applicant substantially agreed with Examiner's suggestion. The agreed upon language is submitted by the application as a supplemental amendment on 4/22/2022. Examiner then contacted Applicant on May 3, 2022 to suggest further amendment to claims 15.  The submitted supplemental claim 15 needs correction i.e. “…the quantity of iterations based on a multiple of a least common multiple of lengths associated with the PRMRs.” It should be deleted.  It was already in the claim and thus redundant. Applicant again agreed with Examiner’s suggestions. The agreed upon language is incorporated into the claim 15 below.
The Claims are amended as authorized by Attorney of Record Andrew R. Varrenti (Reg. No. 78,555) on 05/03/2022.

EXAMINER’S AMENDMENT

7.	IN THE CLAIMS:
Please amend claim 15.
15. (Currently Amended) An apparatus to improve loop optimization with predictable recurring memory reads (PRMRs), comprising: 
first means for determining a candidate optimization scenario in response to a quantity of PRMRs included in a first loop satisfying a threshold, the candidate optimization scenario including one or more optimizations to convert one or more of the PRMRs into loop-invariant PRMRs, the candidate optimization scenario to transform the first loop into a second loop, a single iteration of the second loop corresponding to a quantity of iterations of the first loop, multiple of a least common multiple of lengths associated with the PRMRs, the PRMRs representative of memory references fitting a periodic function of a loop induction variable in compile-time period;
second means for determining optimization parameters based on the candidate optimization scenario; and means for generating instructions to be executed by a processor, the instructions based on processing the first loop with the one or more optimizations included in the candidate optimization scenario.


The following is Examiner's statement of reasons for allowance:

The prior art (Ostanevich et al (US 2002/0133813 A1), Rusterholz et al (US 4,858,115 A, Subramanian et al US 6,026,240 and NPL by Byron Cook – Verification Model Checking, and Abstract Interpretation) at best demonstrates discloses performing recurring memory reads and access on types of memory with predetermined results in order to improve/enhance loop optimization/performance. The quantity of iterations is based on a multiple of a least common multiple of one or more lengths associated with the memory read.
	However, none of the prior art of record disclose the express contingent limitations of the recurring memory reads are predictable (PRMRs) and first processor circuitry to execute first instructions to at least: identify one or more optimizations to convert a first loop into a second loop based on converting PRMRs of the first loop into loop-invariant PRMRs, shown by the following limitations of claim 1, similarly scoped in claim 8 and 15:

    PNG
    media_image1.png
    428
    470
    media_image1.png
    Greyscale


Therefore, the claim is allowable over the prior art of record.
Claim 8 and 15 has similarly scoped limitations and thus are allowable for at least the same reasons.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199